Citation Nr: 1612752	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to an evaluation in excess of 20 percent for left sacroiliac strain with degenerative disc disease at L3-4 and L4-5 with early marrow change at L3-4, moderate to severe osteoarthritic changes at L5-S1 (by MRI).

3. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome right knee.

4. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome left knee.

5. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right hip (previously evaluated as right hip strain).


REPRESENTATION

Veterant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 up until his retirement              May 2006.

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke,  Virginia.    

The Veteran's January 2016 application for Chapter 31 Vocational Rehabilitation services does not involve a matter now on appeal, and is referred to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has no worse than Level I hearing loss in both ears.

2. There is not forward flexion of the thoracolumbar spine 30 degrees or less, or spine ankylosis.  Nor is there separate compensable neurological impairment, or any incapacitating episode of Intervertebral Disc Syndrome (IVDS).  

3. Right and left knee patellofemoral syndrome does not involve compensable limitation of motion, with most recent range of motion 0 to 140 degrees, bilaterally.  Nor is there knee joint instability and/or recurrent subluxation, or meniscal injury.

4. There is limitation of right hip flexion to at most 65 degrees including impact of pain, more recently measured as at full 125 degrees, and without compensable limitation of extension or other restriction of joint mobility.


CONCLUSIONS OF LAW

1. The criteria are not met for a compensable evaluation for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2015).

2. The criteria are not met for an evaluation higher than 20 percent for left sacroiliac strain with degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5236 (2015).

3. The criteria are not met for an evaluation higher than 10 percent for patellofemoral syndrome, right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5260 (2015).

4. The criteria are not met for an evaluation higher than 10 percent for patellofemoral syndrome, left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5260 (2015).

5. The criteria are not met for an evaluation higher than 10 percent for degenerative joint disease, right hip.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5251 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;           and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining medical records, and providing VA compensation examinations.                  The Veteran provided lay statements from himself and others.  He did not request a hearing.  There is sufficient basis upon which to issue a decision. 

Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Hearing loss is evaluated on measured hearing acuity.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  There are 11 Levels of hearing loss, Level I for near normal, through Level XI for profound deafness.  Levels are calculated under  Table VI, combining puretone audiometry results (at 1,000, 2,000, 3,000 and 4,000 Hertz) with controlled speech discrimination scores.  The Levels in each ear themselves are combined under Table VII to get the final disability rating. 

On audiological evaluation September 2008, pure tone thresholds in decibels were:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
40
40
LEFT
30
30
25
30

The average of the pure-tone thresholds of the right ear was 39 decibels; the average of the left was 29 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 percent in the left ear.  The Veteran also described difficulty hearing in several conversational situations.

A March 2009 evaluation showed pure tone thresholds, in decibels:
   


HERTZ



1000
2000
3000
4000
 RIGHT
20
20
15
15
LEFT
20
25
15
15

The average of the pure-tone thresholds of the right ear was 18 decibels; the average of the left was 19 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  (It is not clear that the Maryland CNC test for speech audiometry was used, required for VA purposes.)

Then February 2010 evaluation showed:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
35
40
LEFT
30
35
35
30
The average of the pure-tone thresholds of the right ear was 38 decibels; the average of the left was 34 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The Veteran reported functional impairment of having to ask people to repeat themselves, and turning up the volume on the television and telephone.  Effect on usual occupation was some difficulty hearing as stated, but without additional loss of ability to perform usual daily activities.  

More recent March 2015 evaluation showed:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
15
15
LEFT
25
30
25
15

The average of the pure-tone thresholds of the right ear was 20 decibels; the average of the left was 24 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  

On these findings, the Board must deny the claim for increase to compensable rating for bilateral hearing loss.  Considering audiometric test results along with speech discrimination scores, the Veteran did not ever demonstrate worse than Level III hearing in right ear, Level II in the left, on 2008 VA examination.                 This amounts to a noncompensable (0 percent) evaluation under the rating schedule, under Table VI.  Nor did the Veteran ever have a pattern of exceptional hearing impairment (defined under 38 C.F.R. § 4.86) to require applying Table VIa, which can allow higher Level designations though focusing only on puretone threshold numbers, not speech discrimination scores.  

The Board recognizes the reported history in several statements of hearing difficulties in everyday life activities, but VA regulations require that disability scheduler evaluation of hearing loss is done consistent with audiology testing in a controlled environment, and nothing else.  A higher rating for the condition is not warranted.   
Thoracolumbar Spine

The Veteran's service-connected disability of the thoracolumbar spine is evaluated through VA's General Rating Formula for Diseases and Injuries of the Spine. 

Under the formula, a 20 percent rating applies to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating,  unfavorable ankylosis of the entire spine. 

Under notes to the rating criteria, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Normal forward flexion of the thoracolumbar spine is considered zero to                       90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero          to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Evaluation of musculoskeletal disability based upon range of motion should include additional limited motion from functional loss, the factors of painful motion, weakness, incoordination, fatigability, and worsening on "flare up," (and assuming these factors are not already a part of the rating criteria).  See DeLuca v. Brown,               8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

September 2008 VA examination showed a history of left sacroiliac strain with             L3-S1 degenerative osteoarthritis changes.  The Veteran reported spine stiffness and weakness, pain traveling to the buttocks and groin area.  There was constant pain in the lower right, level 8 out of 10, relieved by rest and carisoprodol.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine and loss of lordotic curve.  There were no signs of Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  There was objective tender lumbar spine with range of motion loss (the amount which was not quantified).  

April 2009 examination indicated continuing back pain, with sharp aching pain extending to below the buttocks.  The condition had not resulted in any incapacitation.  Physical examination showed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness as described at L5-S1.  There was positive straight leg raising on the right and left.  There was no ankylosis.  Range of motion of the thoracolumbar spine was flexion to 50 degrees, pain starting at 45 degrees; extension to 20 degrees, pain at 15 degrees; right lateral flexion to 15 degrees, pain at 10 degrees; left lateral flexion to 20 degrees, pain at 15 degrees; right rotation 15 degrees, pain at 10 degrees; left rotation 20 degrees, pain at 15 degrees.  There was no additional limitation of motion due to functional loss.  The spine had normal head position with symmetry in appearance, and symmetry of spinal motion with abnormal curves of the spine and loss of lordotic curve.  There were no signs of lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  

October 2010 private orthopedist report documents there was marked stiffness of the hip, knees and back.  Percussion on the back did not elicit pain.  Neurological examination of the lower extremity including dermatome, myotomes and deep tendon reflexes were normal.  The diagnosis was in part chronic lumbar sprain.

VA outpatient reports show on February 2012 physical therapy consult, there was reported limited motion of the neck, though no mention of corresponding lower-or mid-back problem.  Elsewhere, periodic low back pain is mentioned.  On February 2013 x-ray, lumbar spine was normal.  

On the evidence, the Board must deny the claim for increase.  The next higher available rating is 40 percent for thoracolumbar spine disability, and that evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (spine).  The Veteran has demonstrated at worst, limitation of forward flexion to 45 degrees, when taking into account pain on use as required under the DeLuca holding.  See also 38 C.F.R. §§ 4.45, 4.59.  There is no sign of ankylosis either, total absence of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Further, though last VA examination was 2010, there is no indication or suggestion that back problems materially worsened.  Back pain treatment was sought.  However, x-ray study of 2013 was negative.  Complaints of any limited motion generally concerned the neck region.  Without evidence and/or credible allegation of worsening of disability, the passage of time alone is not enough to require obtaining re-examination.  See Palczewski v. Nicholson, 21 Vet. App.174 (2007).

Accordingly, the preponderance of the evidence is unfavorable, and it follows that VA's benefit-of-the-doubt doctrine does not apply.  A higher rating than 20 percent is not warranted.

Knee Disorders

Diagnostic Code 5260 provides for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to                  10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees.

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Also, Diagnostic Code 5257 rates other knee impairment based upon recurrent subluxation and/or lateral instability, providing 10 percent for slight disability,          20 percent for moderate disability, and maximum 30 percent for severe disability.
A claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604  (1997).   First, however, knee limitation of motion must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

September 2008 VA examination showed history of bilateral patellofemoral syndrome, reported symptoms of weakness, stiffness, swelling, lack of endurance and fatigability. There was constant pain, relieved by Ibuprofen.  There was weakness and tenderness of the knees.  Range of motion was 0 to 90 degrees, right knee; 0 to 100 degrees left knee.  Functional loss caused additional 5 degrees                loss of motion.  Ligament stability tests were within normal limits in all directions.   Medial and lateral meniscus test of the knees was within normal limits.                       The diagnosis was patellofemoral syndrome, right and left knees.

November 2009 examination indicated daily pain worsening throughout the average day, and when traversing stairs.  The right knee seemed to be worse.  Examination revealed guarding of movement, much worse on the right.  There was crepitus with movement of both knees, right side worse.  There was no ankylosis.  Range of motion was from 0 to 90 degrees on the right, 0 to 120 degrees on the left.  With repetition  there was pain, fatigue and weakness, but no additional limitation of motion.  Testing of the knees revealed normal and lateral collateral stability.  Anterior and posterior cruciate stability was normal, as were medial and lateral meniscus testing.  X-rays showed no evidence for fracture or other significant bone, joint or soft tissue abnormality.  There was no change in diagnosis.
March 2015 re-examination indicated the diagnosis of patellofemoral pain syndrome.  Flare-ups occurred, normally with prolonged standing and bending of the knees and were painful.  Range of motion was 0 to 140 degrees both knees, with some pain and crepitus, and no additional lost motion from pain or other factors.  Muscle strength was normal.  There was no history of recurrent subluxation or lateral instability, or recurrent effusion.  There was no joint stability to several tests (anterior, posterior, medial, lateral).  There was no history of patellar dislocation, shin splints, stress fractures, or tibial or fibular impairment.  There was no meniscus condition.  

The evidence before the Board does not support increased ratings for right and     left knee patellofemoral syndrome, partly because of retained joint mobility.             Most recent examination showed 0 to 140 degrees in both knees, full range, without limitation from pain or other functional loss.  Assuming the most severe findings on record apply, from September 2008 indicating 0 to 85 degrees right knee, 0 to 95 degrees left knee (when accounting for functional loss), there is not enough still for a compensable rating under Diagnostic Codes 5260/5261.  There is no proven or alleged knee joint instability, or meniscal injury, as another possible avenue to rate the knees.  Again, the Board understands the Veteran competently reports pain and fatigue.  However, best medical evidence shows retained functional capacity, when applying the rating criteria.  

A higher evaluation cannot be awarded under VA's rating schedule, and the claim must be denied.

Right Hip

Diagnostic Code 5251, previously utilized in this case, provides for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees.

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees. 38 C.F.R. § 4.71a , Plate II. 

Also, under Diagnostic Code 5252, for limitation of flexion of the thigh,                            a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

September 2008 VA examination indicated complaint of constant hip pain, treated with Celebrex.  Range of motion of the right hip was flexion to 70 degrees; extension to 20 degrees; adduction to 15 degrees; abduction to 30 degrees; external rotation 40 degrees; internal rotation 25 degrees.  The Veteran's pain, fatigue and weakness after repetitive use additionally limited joint function by 5 degrees.  X-ray of the hip showed no evidence for fracture or other significant joint or soft tissue abnormality.  

November 2009 examination noted reportedly the right hip had become gradually worse and was present daily and continuously.  Pain was between levels of three and eight.  Range of motion was flexion to 110 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation 60 degrees; internal rotation 40 degrees.  With repetition there was pain, but no additional degrees of limitation of motion.  The diagnosis was updated to degenerative joint disease of the right hip.

The October 2010 private orthopedic report noted marked musculoskeletal stiffness including the hip joint, but normal range of motion.  The diagnosis was rule out arthritis of the hip and knee.  

March 2015 VA re-examination indicated right side degenerative arthritis, with degenerative disc disease.   Sensation of failure in hip joint was constant, and when sitting and driving the hip stiffened up.  Flare-ups sometimes caused him to limp when walking or have balance problems.  Range of motion was considered normal - flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation 60 degrees, internal rotation 40 degrees, all without pain, or further limitation on three repetitions.  Muscle strength was normal.  There was no malunion or nonunion of the femur, flail hip join, or leg length discrepancy.  

There is not structural or functional impairment to 20 percent.  The Veteran              does not have limitation of flexion of the thigh at or close to 30 degrees, to warrant that particular rating.  See Diagnostic Code 5252.  The same applies to limitation of adduction, under Diagnostic Code 5253.  Nor does the Veteran have structural injury to the hip, as in flail joint or impairment of the femur.  See Diagnostic Codes 5254, 5255.  As a result, given retained capacity for use of the hip, the claim is being denied.

Extracheduler Consideration

The Board has also considered an extrascheduler evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extrascheduler consideration is that                    the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  For hearing loss,                  in particular, this includes after consideration of general impairment in occupation and daily life activities, outside of just numerical audiology scores.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that the requirements for an extra scheduler evaluation for                   the Veteran's service-connected disability under the provisions of 38 C.F.R.                     § 3.321(b)(1) have not been met.


ORDER

A compensable evaluation for bilateral hearing loss is denied.

An evaluation in excess of 20 percent for left sacroiliac strain with degenerative disc disease at L3-4 and L4-5 with early marrow change at L3-4, moderate to severe osteoarthritic changes at L5-S1 (by MRI), is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome right knee           is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome left knee           is denied.

An evaluation in excess of 10 percent for degenerative joint disease, right hip (previously evaluated as right hip strain) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


